It gives me great pleasure to add the voice of the delegation of 
Suriname to the voices of many others that have congratulated Mr. 
Hollai on his unanimous election to preside over our deliberations at 
the thirty seventh session of the General Assembly. His knowledge and 
experience will surely prove to be important assets for the success 
of this session, especially at a time when international institutions 
like the United Nations face a serious crisis. May I also take this 
opportunity to express the gratitude of my delegation to his 
predecessor, Mr. Kittani, for the skilled leadership with which he 
guided the proceedings of the Assembly at the sessions held during 
his tenure of office. I should also like to pay a tribute to the 
Secretary General, Mr. Perez de Cuellar, a great son of the 
courageous Peruvian people, on his election to that high post. My 
country sees in him a true representative and protagonist of Latin 
American and Caribbean unity. In view of the fact that Latin America 
and the Caribbean region have developed a tradition of peace for more 
than a hundred years, we trust that his election at this difficult 
juncture in history will contribute towards international peace and 
progress. We agree that, as has been eloquently stated by a great 
number of speakers who have preceded me in the general debate, the 
Organization is going through a serious credibility crisis. At the 
same time, we note with satisfaction that this session is enjoying 
the maximum attendance of the family of States Members of the 
Organization. We have to face facts. The Secretary General has been 
very frank in describing the present international crisis, 
politically, economically and institutionally. We join the Secretary 
General in calling upon all Member States to use all possible 
inventiveness and creativity to equip the United Nations 
institutionally in order to enhance its capacity to cope with the 
present international crisis. That appeal applies in particular to 
the members of the Security Council which bear a special 
responsibility to ensure the urgent restoration of peace in various 
regions of the world. The cause of predictability of conduct of 
nations, as well as adherence to principles and rules of 
international law, must guide us in our effort to prevent the 
international community from slipping into a state characterized by 
the primitive use of force and coercive influence. My Government 
holds the view that the existing inequalities in the distribution of 
economic and political advantages are at the core of the problems we 
are faced with on a national and international scale. More 
specifically, the present international division of labour and the 
adoption of political systems conceived and propagated by States that 
continue to hold power over ether States have created a situation 
where the basic needs and justified interests and aspirations of the 
masses are subordinated to the interests of traditionalist and 
elitist Powers. Suriname has committed itself to contribute within 
the limits of its capacity towards ending flagrant inequalities 
existing on the national and the international levels. On the 
national level, Suriname has made substantial progress in conceiving 
and implementing an economic and political system based on the 
interests and participation of the majority of its people. In doing 
so Suriname adheres to the genuine principles of democracy. We 
believe that consultation, participation and control by broad 
sections of our people offer the best guarantees to achieve the goal 
of nation building in a country where at least six ethnic groups from 
all parts of the world were brought together during the colonial era. 
Moreover, we are exerting serious efforts to make this unity an 
effective instrument for the proper and effective implementation of 
developmental programmes. In our international policy we have 
developed a strategy geared towards maximum diversification of 
development cooperation and solidarity in the struggle for the just 
causes of developing countries. In doing so we adhere to the 
principles of non alignment. In this respect, we reiterate our full 
commitment to the basic principles of this movement, such as national 
sovereignty, self determination, non interference, non intervention, 
the settlement of disputes by peaceful means and the acceptance of 
ideological pluralism in international affairs. Moreover, my 
Government holds the view that we should continue to intensify 
financial, technological and marketing relations with other 
developing countries and join in the efforts of the developing world 
in restructuring the North South relationship in order to create the 
kind of international balance that can advance the cause of peace and 
development. Taking into consideration the fact that the ongoing 
decolonization of Suriname is closely linked to a clear understanding 
that it must share the fate of the Latin American and Caribbean 
States, Suriname will continue to participate in all endeavours to 
strengthen political and economic ties with the countries of its 
region. In regard to the implications of Argentina's actions to 
recover its sovereignty over the Malvinas, we understand the position 
of some sister Caribbean States, but those actions constitute only a 
part of the Malvinas experience. The Malvinas issue made it very 
clear to us that the Western States, in spite of existing treaties, 
took a collective stand against 3 sister State in Latin America. That 
collective action was not limited to economic measures of a coercive 
nature, but extended to military, political and diplomatic support. 
My Government feels that an important lesson must be drawn from this 
experience. The facts have proved that it is of vital importance for 
Latin America and the Caribbean States to bury their differences and 
to join hands in defining and implementing clear cut programmes 
geared towards economic and political cooperation. My Government 
welcomes the inclusion of this question in the agenda of this session 
of the General Assembly. It is our hope that a more constructive and 
compromise oriented attitude will be displayed in the deliberations 
to end the colonial occupation of the Malvinas, thus correcting the 
injustice done to the Argentine people over many years. The Caribbean 
Basin is an area of special concern; indeed, it has become explosive 
in nature. We cannot but return to the historical causes of this 
situation, to identify a general state of utter poverty amongst the 
majority of the people, in flagrant contradistinction to the wealth 
of a minority. We find in that a situation which is in itself 
conducive to violence and civil war. In that regard, the introduction 
of East West rivalry in the region, falsely identified as the main 
source of conflict, has eclipsed the real causes of the problem. The 
present situation in El Salvador, placed in the context of the 
Caribbean Basin, is illustrative of this growing tension and 
constitutes a danger leading to the loss of human lives and a 
stagnation in development. My Government therefore favors all peace 
proposals derived from a fundamental analysis of this problem. That 
implies that Suriname condemns all outside interference of whatever 
nature into the internal affairs of El Salvador. We call upon the 
rival parties in this domestic struggle to take the road of effective 
dialogue to stop the ongoing violence. The people of El Salvador are 
those most capable of forging a fundamental solution to their 
economic and political problems. A11 outside interference, whether 
bona fide or mala fide, can lead only to further complications in the 
present situation and will ultimately serve the interests of foreign 
Powers, to the detriment of the interests of the majority of the 
Salvadorian people. My Government pledges support to all regional 
efforts to bring about an atmosphere in which such a dialogue can 
take place. The principle of peaceful dialogue does not apply only to 
the domestic situation of the individual States, but should be 
applied also to solve the problems that have arisen between sister 
States in Latin America. My Government calls upon all members of the 
Latin American and Caribbean community to refrain from the use or 
threat of use of force or economic measures of a coercive nature in 
the pursuit of solutions to problems that are not inherent in the 
actual relationship between our respective peoples but find their 
cause in the colonialist and imperialist history of our continent. 
The Latin American and Caribbean States should, in our opinion, 
follow the wise course of seeking a peaceful settlement of disputes 
so as to protect and preserve our excellent record as a region of 
peace. We must face the fact that global developments present a 
gloomy picture. The ongoing economic crises, combined with the arms 
race, resulted in grave and explosive situations in various regions. 
The tragedy that we have witnessed over a quarter of a century in the 
Middle East has recently evolved into a sequence of events which have 
horrified the human conscience. Even when guided by the utmost 
prudence in approaching this complex problem one cannot but lay the 
blame for this disturbing state of affairs on the State of Israel. 
While Israel occasionally professes the wish to live in peace with 
its neighbours, it has over the months systematically applied an 
aggressive policy and has acted against vested principles and rules 
of international law and, more specifically, against the territorial 
integrity of its neighbours. In this connection I wish to recall the 
annexation of the Syrian territory of the Golan Heights, the 
provocative and oppressive acts of the Israeli army against 
Palestinian civilians living in the occupied West Bank and Gaza Strip 
and, lately, the transgression of Lebanese borders, leading to the 
massacre of thousands of defenceless Palestinian men, women and 
children. That crime against humanity has deservedly received 
universal condemnation, not only of those who committed that savage 
act but equally of those who facilitated that repulsive crime. 
Reaching the goal of durable peace in the Middle East will obviously 
require more than the adoption of resolutions by the Assembly and 
other international forums. The fate of the numerous resolutions 
adopted by the United Nations pertinent to this question is proof 
that this approach is insufficient. It will require maximum efforts 
by the world community in general to bring an end to the continuing 
tragic events. Those members of the international community that are 
in a position to bring pressure to bear on the parties to the 
conflict have a special responsibility in this respect. My Government 
notes with satisfaction that there is an emerging consensus. Any 
solution of the Middle East conflict proposed will be futile if it 
ignores the legitimate rights of the Palestinian people to self 
determination and to the establishment of a sovereign Palestinian 
State. It is with pleasure that I note the growing numbers of 
countries adhering to this basic principle for solving the Middle 
East problem. Furthermore, my delegation expresses its satisfaction 
with the consensus reached during the Twelfth Arab Summit Conference 
on the proposed peaceful settlement of the Middle East problem. Most 
of the preceding speakers have forthrightly rejected and condemned 
South Africa's illegal occupation of Namibia and its aggression 
towards neighbouring States. We cannot but agree with that position. 
In our view, the application of racist policies by South Africa is 
not just a case of violence by a minority against the majority, but 
amounts to a qualitative contempt for and lack of respect for the 
people living under that system, and a clear expression of the 
economic exploitation of the racial majority in that country. My 
delegation therefore holds the position that South Africa's domestic 
policies and its stand towards neighbouring States can be dealt with 
effectively by the world community, in general, and by the developed 
countries, in particular, only by applying international measures 
designed to bring about a fundamental restructuring within the South 
African social and economic system. With regard to the presence of 
foreign troops in Afghanistan, my delegation reiterates its support 
for the resolutions of the Assembly calling for their withdrawal. Our 
support for a political settlement of this issue on the basis of 
General Assembly resolution 36/34 remains unchanged. Concerning the 
situation in the Korean peninsula, my delegation again calls upon 
both parties to make all possible efforts to promote reconciliation 
between the North and the South through dialogue in order to achieve 
the peaceful unification of their divided homeland. it is a matter of 
serious concern to our Government that very little progress has been 
made in solving the problem of Kampuchea. It is our hope that the 
opposing parties will approach this problem along the lines of the 
basic principles laid down in the Charter of the United Nations. 
Moreover, we express the sincere wish that the countries members of 
the Association of South East Asian Nations together with the Indo 
Chinese countries involved, can cooperate to find an acceptable 
solution to the problem in order to make South East Asia a region of 
peace, stability and cooperation. Within the chain of events that 
have cast a shadow on the life and standing of the United Nations 
during the past year, the failure of the second special session of 
the General Assembly on disarmament stands out, and has given rise to 
serious concern for the Attire of world peace and stability. The arms 
race continues at an unprecedented pace. It is the opinion of my 
delegation that the lack of tangible progress in our attempts to halt 
this costly and dangerous activity will have increasingly adverse 
effects on the inclination of States to settle their disputes through 
peaceful means, thus making peacekeeping ever more difficult for the 
United Nations. It is our belief that the availability of vast 
quantities of arms is responsible for the frequent use or threat of 
use of force in international relations. It is unfortunate that many 
States are still inclined to believe that they can better secure what 
they perceive to be their interests through military strength rather 
than by relying on peaceful means. Notwithstanding the right of 
individual States to take the necessary measures to defend their 
territorial integrity, we cannot but condemn the acceleration of the 
arms race which represents a vicious circle. Under the pretext of 
protecting alleged domestic interests, States devote to it the very 
resources that are needed to create the conditions for domestic and 
international peace and progress, drawing upon financial, natural and 
human resources that are so direly needed for development. Recent 
history has proved that the use of violence between developing 
countries has been detrimental to the countries involved and has 
seriously weakened their capacity for independent development. We 
therefore hold the view that developing countries should refrain from 
any participation in the arms race, and should collectively exert 
pressure on the super Powers and other powerful nations to 
discontinue the absurdity of creating tension in order falsely to 
justify their continuation of the arms race. We reiterate Suriname's 
commitment to all regional and global disarmament endeavours. Not 
since the great economic depression has the world economy experienced 
such great instability and such severe disruption of sustained 
growth. Independent of the levels of development or the economic 
structures of various States, economic expansion has decelerated 
markedly on a global scale. The situation confronting the developing 
countries is manifested in increased unemployment, high rates of 
inflation, serious deterioration in terms of trade and increasing 
current account deficits and debt service payments. The declining 
prices of primary commodities compared to the rising costs of 
manufactured imports have not only seriously affected the 
developmental process in many developing countries but, also as a 
result, substantially affected the basic needs of their peoples. 
Within the context of the present international economic situation we 
believe that it is of urgent and crucial importance to launch the 
round of global negotiations in the field of raw materials, energy, 
trade and finance. Suriname maintains the view that resolution 
34/138, by which the General Assembly decided to launch global 
negotiations, incorporates the appropriate set of elements needed to 
tackle the present international economic structure and achieve a 
steady, equal and just economic order. It is clear that science and 
technology are major instruments in the developmental process. It is 
therefore regrettable that in the world of today the developing 
countries are still confronted with the monopolization of scientific 
and technological achievements. A few States and transnational 
corporations still control the available scientific and technological 
know how. In this respect my delegation considers it imperative that 
any bilateral or multilateral arrangement in the field of finance and 
investment, whether private or public, include clauses dealing with 
the transfer of science and technology suitable to the level of 
development of developing countries. On the other hand, third world 
countries must continue to devise and implement programmes which may 
facilitate the transfer of technology among themselves. The 
international problems related to the financial crisis of the world 
require close evaluation and concerted effort in order to create the 
effects that are so urgently needed. We note that there are two 
important tendencies in the field of investment for development. In 
the first place we had a tendency to move away from multilateral aid 
to bilateral aid. Secondly, we had that within bilateral treaties the 
Government to Government approach is being gradually replaced by 
investments through private financing institutions. Suriname is of 
the opinion that these trends are detrimental to the development of 
the recipient States, for the following reasons. First, they weaken 
the regional integration that is vital to their international 
bargaining power vis a vis the industrialized States. Secondly, they 
create an atmosphere favouring measures of a coercive nature, which 
seriously affects a country's capacity for its own development either 
politically or economically. Thirdly, with respect to the emphasis on 
private investments, in the experience of the developing countries it 
is becoming virtually impossible to attract foreign investors in the 
field of infrastructural and social programmes essential for 
sustained and steady economic growth. As a result, investments for 
industrial or commercial development are not in accord with 
comprehensive planning for development. We are in favour of a blend 
of bilateral and multilateral aid, within which emphasis must be 
placed on multilateral aid. However, we cannot but insist that for 
multilateral aid to be effective substantial changes in the rules and 
procedures guiding these multilateral institutions are necessary. A 
major step forward in this regard would be a fundamental change in 
the existing voting structure in order to allow developing countries 
greater participation in the decision making process of these 
international institutions. A majority of developing countries are 
faced with the problem of immense foreign debts. In this respect we 
underline the need to implement part B of resolution 165 adopted by 
the Trade and Development Board on 11 March 1978, at its ninth 
special session, and which deals with the renegotiation of the debts 
of developing countries. As a small developing and trading nation, 
Suriname is sensitive to fluctuations in trade with our major trading 
partners. Our prosperity, like that of many other developing 
countries, depends greatly on the export of relatively few primary 
products. The quantitative and qualitative improvement of our exports 
is the target of ambitious industrialization programmes, which absorb 
large amounts of capital. Whether we consider our present trade 
position or the intended improvement, the developing countries are 
faced with a growing crisis in the world market. This crisis is 
mainly characterized by increasing protectionist measures by the 
industrialized States. To eliminate these tradebarriers the role of 
GATT must be directed towards new normative tasks, such as the 
establishment of rules which do not hamper access by the developing 
countries to international markets and which do not hinder their 
capacity to regulate their own internal markets. Hence, my delegation 
strongly appeals for a review of the international economic 
institutions. Without relaxing our efforts to work for more just and 
equitable terms of trade in the North South relationship, it is 
important to consider the intensification of trade among developing 
countries as an integral part of collective action for the 
establishment of a new international economic order. My Government 
holds the view that in regional, sub regional and bilateral relations 
efforts should be made to concentrate on exploring and exploiting 
trade possibilities between developing countries. In this respect it 
is of vital importance that we take a pragmatic approach and try to 
end specific areas of trade. My Government is of the opinion that the 
private sector in developing countries may provide an excellent start 
for broadening and deepening trade relations. The negotiations with 
regard to the law of the sea, which lasted almost 10 years, ended on 
30 April of this year with the adoption of the most ambitious 
Convention in history, the United Nations Convention on the Law of 
the Sea. This Convention, which seeks to regulate almost every aspect 
of human activity in the oceans and tries to uphold the United 
Nations resolution calling for the deep sea bed to be regarded as the 
common heritage of mankind, is now ready to be signed officially. 
 From the Convention we may expect legal security, confidence and 
reliability, which preclude anarchy in the area of the international 
sea bed. It is regrettable that the Third United Nations Conference 
on the Law of the Sea failed to meet its goal of unanimous adoption 
of the Convention. In this situation, with a good many of the 
industrialized States failing to support the Convention, its 
viability and consequently its standing in international law are 
being undermined. We reject any separate arrangement in which the 
major industrialized States would simply proceed to share the sea bed 
amongst themselves. We therefore fully support the statement made by 
the President of the Conference on the Law of the Sea to the press on 
3 May of this year, indicating that the General Assembly should be 
requested to seek an advisory opinion from the International Court of 
Justice on the legality of mining outside the Convention if the 
mining companies proceeded to mine under unilateral legislation or a 
limited multilateral agreement. We welcome the recent statement made 
by the Soviet Union that it will sign the Convention, and we urgently 
appeal to the States that have rejected or failed to commit 
themselves to the Convention on account of rigid ideological 
considerations based on a free market philosophy, or for other 
reasons, to be more pragmatic and become signatories when the 
Convention is presented to government representatives in Jamaica in 
early December of this year. Despite all the problems involved, the 
Convention can be considered as the greatest step in international 
relations since the founding of the United Nations. We, 
representatives of the developing countries, had hoped that the 
Convention would be a major step forward towards the new 
international economic order which we have so long been demanding. We 
therefore call for the good will and cooperation of the 
industrialized States, without which the effort to establish a regime 
for, among other things, the common heritage of mankind will have 
been largely wasted. Failure of the major industrialized countries to 
cooperate will only justify the conclusion that the political will to 
shape economic developments along equitable lines in the context of 
the North South dialogue is still a long way off. I shall now turn to 
a number of humanitarian and social issues. In our view, at this 
session the General Assembly will need to pay more attention to the 
plight of people who are forced to flee their homelands. The effects 
of the 1982 war in Lebanon on the civil population will undoubtedly 
add to the major concentrations of refugees and displaced persons 
caused by regional conflicts during the last few years. Major refugee 
concentrations in Somalia, the Sudan, Pakistan and South East Asia 
continue to cause concern, because in most cases little progress has 
been made in arranging for the refugees to return to their homelands. 
It is our expectation that discussions at this thirty seventh session 
on the status of women will focus on the World Conference to Review 
and Appraise the Achievements of the United Nations Decade for Women, 
to be held in 1985. We cannot but praise the good work done among the 
rural and the poor women by the Voluntary Fund for the United Nations 
Decade for Women. It is a well known fact that an overwhelming 
majority of the disabled population of the world live in developing 
countries, where the problems of resources and the lack of adequate, 
trained personnel are considered to be the great obstacles to 
progress. The delegation of Suriname hopes, therefore, that 
international programmes established to assist the disabled will 
result in an adequate transfer of technology and resources to 
developing countries.
My delegation is anxiously looking forward to a progress report on 
the implementation of the Specific Programme of Measures and 
Activities'" prepared by the Secretary General in consultation with 
Member States, specialized agencies and international youth 
organizations, especially in view of International Youth Year, which 
is scheduled for 1985. The increasing unemployment among the young 
members of our society is causing us great concern. My Government is 
trying to give high priority to resolving the problems of the young.
While we speak of the young, we should not neglect the elderly. 
Although Suriname has not escaped the adverse effects of a worldwide 
economic recession, the Suriname Government is taking progressive 
measures to improve the situation of the aging in the fields of 
health, housing and social welfare. Much has been done to provide 
geriatric and other training, with the assistance of international 
organizations.
We are pleased at the adoption of the International Plan of Action on 
Aging at the World Assembly on Aging held in Vienna and express the 
hope that this Plan will be guide for Member States in dealing with 
problems brought about by the rapidly increasing numbers of elderly 
persons all over the world. May I affirm ay Government's commitment 
to the cause of the aged and state that a society cannot call itself 
advanced or progressive if it does not respect, protect, help and 
honour the elderly and the aged.
The international system has entered a new phase. The intensification 
of international relations is unparalleled in history. At the same 
time we find that the political, economic and institutional crisis 
which we are faced with tends to discourage us in our quest for the 
creation of a world in which interdependence and a more collective 
approach to matters of common interest are globally accepted. My 
Government is of the opinion that defeatism could be replaced by 
optimism if we return to the basic principles and motives that led to 
the establishment of the United Nations in 1945.
The goals of peace and development are still high on the banner of 
the Organization. We call upon all Member States to support the 
Secretary General in his efforts to adapt and equip the United 
Nations in order to enable the Organization to cope with the present 
crises. As we did in 1975, my Government renews its pledge to uphold 
the principles and objectives of the United Nations.
